Citation Nr: 1822959	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in his VA Form 9, dated November 2017, the Veteran requested a hearing on the issue of entitlement to an initial increased rating for a lung disorder, diagnosed as chronic obstructive pulmonary disorder (COPD).  To date, a hearing on this issue has not been held.  Further, unlike the low back claim, the AOJ has not certified this issue to the Board.  Accordingly, this issue will be the subject of a later Board decision.


FINDING OF FACT

It is at least as likely as not that the Veteran's low back disorder is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C. §§ 1110 , 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a back disorder with neuropathic pain in the left leg.  He asserts that this disability was incurred on duty when a transformer exploded in the ship's boiler room aboard USS EUGENE A. GREEN.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307 (a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the present case, the Board finds the Veteran's account of his in service injury credible.  In detailed statements, including his Notice of Disagremeent dated April 2015 and his VA Form 9 dated July 2016, the Veteran details how, while filling in for another sailor who wanted "some town liberty," the Veteran conducted an electrical function test.  When another co-worker activated the circuit breaker, it exploded before the Veteran, sending him into the opposite wall.  The Veteran did not report or seek treatment for this injury in order to keep his fellow sailor out of trouble.  This injury is consistent with the Veteran's military occupational specialty of electrician.  Thus, while the Veteran's May 20, 1965 separation examination does not mention a back disability, the Board finds the Veteran's account of his in-service injury credible.  Moreover, in October 2017, a VA physician diagnosed him with severe degenerative changes of the lumbar spine, critical at the levels of L2, L3, and L4, with compression of the cauda equina, a collection of nerves located along this area of the spine.  Accordingly, a current low back disability is conceded.

Finally, the medical evidence indicates that the Veteran's current low back disorder is related to active service.  Specifically, a private physician, in a well-reasoned and explained opinion dated January 2018, describes the events of the in-service injury as related by the Veteran.  He further explains that the Veteran's injury resulted in degenerative arthritis in the low back, which led to derangement of the intervertebral discs, causing nerve impingement, which is responsible for the Veteran's current arthritic and neuropathic pain.   

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a low back disorder is warranted.

VA Duty to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 


ORDER

Service connection for a low back disorder is granted.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


